SHEPARD, Chief Justice,
concurring in result.
I join in affirming the judgments entered by the trial court, but I do not agree with the general declaration by Justices Givan and Pivarnik that officers have an unrestrained right of entry to execute a civil arrest. Robinson challenges his conviction for resisting law enforcement by asserting that the officers were not "lawfully engaged in the execution of [their] duties." Ind.Code § 85-44-3-8(a)(1) (Burns 1985 Repl.). Justices Givan and Pivarnik resolve this question by declaring that it is always lawful for an officer to enter a home to serve a civil writ. We do not need to make that decision in this case, which I see as quite different from Casselman v. State (1985), Ind.App., 472 N.E.2d 1310. I resolve this issue on a narrower basis, relying on the particular facts of this case which indicate a close connection between the location entered and the purpose for the warrant, to determine that these officers were lawfully engaged in the execution of their duties.
An inspection of Robinson's house revealed several problems. As a result he was brought into Environmental Court and ordered not to stay in his home until the utilities were turned on. At a subsequent court appearance he was told he could move back in. When Robinson refused to respond to another summons by the Environmental Court, this writ of attachment was issued.
The use of civil warrants, particularly the right of entry for a civil attachment to collect debts, has been the subject of much criticism. See, eg., E. Morris & H. Wiener, Civil Arrest: A Medieval Anachronism, 48 Brooklyn L.Rev. 383 (1977). The aversion to arrest and imprisonment for debt, however, has not been a barrier to granting authority to enter private premises for certain health and safety purposes. Several regulatory statutes permit an inspector to enter premises with or without the owner's permission.
*935Local governments have statutory powers which include the right to inspect any structure or other improvement at any reasonable time. Ind.Code § 86-7-2-8 (Burns 1989 Repl.). An inspection officer may obtain a warrant to determine if the building is unsafe if the owner of a building refuses inspection. Ind.Code § 86-7-9-16 (Burns 1989 Repl.).
The Public Health Code allows local health officers to make sanitary inspections of all public buildings. Ind.Code § 16-1-4-8 (Burns 1988 Repl.) They are also authorized to enter upon and inspect private property at proper times after due notice. Ind.Code § 16-1-4-9 (Burns 1983 Repl.). The Indiana Code permits officers of the State Board of Health to enter any building to ascertain whether it is rat infested with the restriction that buildings occupied as dwellings may be entered only between the hours of 9 A.M. and 5 P.M. They may also enter to determine whether extermination requirements are being complied with,. Ind.Code § 16-1-27-2 (Burns 1983 Repl.). These inspections do not require a warrant. Ind.Code § 16-1-27-6 (Burns 1983 Repl).
The Occupational Health and Safety Laws provide that the commissioner of labor and his designated representatives may, at a reasonable time and upon showing credentials to the owner or agent in charge, enter without delay and inspect places of employment in order to enforce occupational safety and health standards. Ind.Code § 22-8-1.1-28.1 (Burns 1986 Repl). The employer is subject to penalty if the commissioner determines upon rein-spection that the employer has failed to correct a violation. Ind.Code § 22-8-1.1-26.1 (Burns 1986 Repl.).
There is no question the State is entitled to enter private premises for a safety inspection. Where that right of entry exists, it must logically extend it to include any subsequent actions which might prove necessary to enforce safety requirements. Robinson does not dispute the State's right of entry to perform the original inspection. The warrant in this case was issued by the Environmental Court and related to the safety of the house. Entry to serve this particular writ of attachment should fall into the category of permissible actions following an inspection.